Case 17-10502-mdc Doc 60-1 Filed 08/28/20 Entered 08/28/20 10:29:08          Desc
                Certification in support of Motion Page 1 of 4




                                               September 22, 2020 at 10:30 a.m.
Case 17-10502-mdc Doc 60-1 Filed 08/28/20 Entered 08/28/20 10:29:08   Desc
                Certification in support of Motion Page 2 of 4
Case 17-10502-mdc Doc 60-1 Filed 08/28/20 Entered 08/28/20 10:29:08   Desc
                Certification in support of Motion Page 3 of 4
Case 17-10502-mdc Doc 60-1 Filed 08/28/20 Entered 08/28/20 10:29:08   Desc
                Certification in support of Motion Page 4 of 4
